By the Court:
The provision of the Act providing for the government of the County of Sacramento (Stats. 1863, p. 503), which declares that the Board of Supervisors shall be a body politic and corporate, does not make that county a “ municipal corporation,” within the meaning of that term, as used in the nineteenth section of the Political Code; but the county is subject to the provisions of the Code respecting the government of counties. The Board of Supervisors did not exceed its jurisdiction, in passing the order dividing the county into the requisite number of Supervisor Districts.
Order affirmed.